 

Exhibit 10.2

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT dated as of January 29, 2016 (this “Amendment”) to the Amended and
Restated Revolving Credit Agreement dated as of July 28, 2014 (as amended,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement” and as amended hereby, the “Amended Credit
Agreement”) among PPL ELECTRIC UTILITIES CORPORATION (the “Borrower”), the
LENDERS party thereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and Swingline Lender (the
“Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement to (i)
extend the scheduled Termination Date (ii) increase the Commitments and (iii)
make certain other amendments, all as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall, after this Amendment
becomes effective, refer to the Amended Credit Agreement.

Section 2. Credit Agreement Amendments. With effect from and including the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:

                 (a)         Defined Terms.

                                        (i)         Section 1.01 of the Existing
Credit Agreement is amended by amending the definitions of the terms listed
below as follows:

                                                           (A)         The
definition of “Lender Default” is amended by adding the following new clause (v)
after clause (iv) and immediately preceding the proviso thereto:

“, or (v) the Lender becomes the subject of a Bail-in Action”

                                                           (B)         The
definition of “London Interbank Offered Rate” is amended by (x) deleting the
proviso at the end of clause (i) thereof, (y) deleting the proviso at the end of
clause (ii) thereof and (z) adding the following sentence at the end thereof:

 

 

“Notwithstanding the foregoing, if the London Interbank Offered Rate determined
in accordance with the foregoing shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”

                                                           (C)         The
definition of “Letter of Credit Liabilities” is amended by adding the following
sentence at the end thereof:

“For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.”

                                      (ii)         Section 1.01 of the Existing
Credit Agreement is amended by replacing the definitions of the terms listed
below in their entirety with the following:

“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time, including any Lender subject to a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more clauses of the definition of “Lender
Default” shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to cure as expressly
contemplated in the definition of “Lender Default”) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to the nearest 1/100th of 1%)
charged by Wells Fargo Bank, National Association on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if any such rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“JLA Issuing Bank” means Wells Fargo Bank, Bank of America, N.A., Citibank,
N.A., JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd. and Barclays Bank PLC
(provided that Barclays Bank PLC shall issue only standby Letters of Credit).

“Joint Lead Arrangers” means Wells Fargo Securities, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Mizuho Bank, Ltd., Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and Barclays Bank PLC, each in their capacity as
joint lead arranger and joint bookrunner in respect of this Agreement.

 

 

“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a London Business Day, the immediately preceding London Business Day (or if not
so reported, then as determined by the Swingline Lender from another recognized
source or interbank quotation); provided, however, that if any such rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).

“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other applicable sanctions authority.

“Termination Date” means the earlier to occur of (i) January 29, 2021, as may be
extended from time to time pursuant to Section 2.08(d), and (ii) the date upon
which all Commitments shall have been terminated in their entirety in accordance
with this Agreement.

                                    (iii)         Section 1.01 of the Existing
Credit Agreement is amended by inserting the following definitions in their
correct alphabetical order:

“Amendment No. 1 Closing Date” means January 29, 2016.

“Amendment No. 1 Fee Letter” means that certain fee letter dated as of December
28, 2015 among the Borrower, PPL Corporation, Kentucky Utilities Company,
Louisville Gas and Electric Company, Wells Fargo Securities and Wells Fargo
Bank.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise or branch
profits or similar taxes, duties, levies, impost, deductions, charges, and
withholdings and all liabilities with respect thereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established

 

 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“ISP” has the meaning set forth in Section 3.13.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
any Issuing Lender and the Borrower (or any Subsidiary) or in favor of such
Issuing Lender and relating to such Letter of Credit.

“Other Connection Taxes” means, with respect to any Agent or Lender, taxes,
duties, levies, impost, deductions, charges, and withholdings and all
liabilities with respect thereto imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

                                     (iv)         Section 1.01 of the Existing
Credit Agreement is amended by deleting the following defined terms in their
entirety: “Automatic Extension” and “Initial Termination Date”.

                                      (v)         The definition of “FATCA” in
Section 1.01 of the Existing Credit Agreement is amended by replacing “Code”
where it appears therein with “Internal Revenue Code”.

                 (b)         Commitments to Lend. Section 2.01 of the Existing
Credit Agreement is amended and restated by inserting “in Dollars” immediately
after “to make Revolving Loans” where it appears therein.

 

 

                 (c)         Swingline Loans. Section 2.02(a) of the Existing
Credit Agreement is amended by replacing the first sentence thereof with the
following:

“Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time from the
Effective Date through, but not including, the Swingline Termination Date in an
aggregate principal amount at any time outstanding that will not result in (i)
the sum of the total Swingline Exposures exceeding the Swingline Sublimit, (ii)
the sum of the total Revolving Outstandings exceeding the total Commitments,
(iii) any Lender’s Revolving Outstandings exceeding such Lender’s Commitment or
(iv) in the case of the Swingline Lender (whether directly or through an
Affiliate), the sum of such Lender’s Revolving Outstandings plus (without
duplication) the outstanding principal amount of Swingline Loans made by the
Swingline Lender exceeding such Swingline Lender’s Commitment; provided, that
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan.”

                 (d)         Optional Extensions. Section 2.08(d)(ii) of the
Existing Credit Agreement is amended by replacing “anniversary of the date
hereof” where it appears therein with “anniversary of the Amendment No. 1
Closing Date”.

                 (e)         Increased Costs; Taxes.

                                        (i)         Section 2.16(a)(ii) of the
Existing Credit Agreement is amended and replaced in its entirety with the
following:

“(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Lender in respect thereof (other than (A)
Taxes, (B) Other Taxes, (C) the imposition of, or any change in the rate of, any
taxes described in clause (i)(a) and clauses (ii) through (iv) of the definition
of Taxes in Section 2.17(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s or an Issuing Lender’s failure to comply with Section
2.17(e)) or”.

                                      (ii)         Section 2.17(a)(i) of the
Existing Credit Agreement is amended by:

                                                           (A)         inserting
“(a)” after “Lender” where it first appears therein;

                                                           (B)         replacing
“principal executive office” where it appears therein with “principal office”;
and

                                                           (C)         inserting
“or (b) that are Other Connection Taxes” at the end thereof.

                                    (iii)         Section 2.17(e)(ii)(C) of the
Existing Credit Agreement is amended by replacing “Code” where it first appears
therein with “Internal Revenue Code”.

 

 

                                     (iv)         Section 2.17(e) of the
Existing Credit Agreement is amended by inserting the following sentence
immediately prior to the second to last sentence thereof:

“For purposes of determining withholding Taxes imposed under FATCA, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and any Loan or Letter of Credit
issued under or pursuant to this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i)
or Treasury Regulation Section 1.1471-2T(b)(2)(i).”

                  (f)         Increases in Commitments. Section 2.19(a) of the
Existing Credit Agreement is amended and restated by replacing the reference to
“$100,000,000” where it appears therein with “$250,000,000”.

                 (g)         Letters of Credit.

                                        (i)         Section 3.02 of the Existing
Credit Agreement is amended by adding the following new clause (c) at the end
thereof:

“(c) If the Borrower so requests in any applicable Letter of Credit Request, an
Issuing Lender may, in its sole discretion, agree to issue an Additional Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Additional Letter of Credit is issued.  Unless otherwise
directed by the applicable Issuing Lender, the Borrower shall not be required to
make a specific request to the applicable Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Lender to permit the extension of such Additional Letter of Credit at any time
to an expiry date not later than five days prior to the Termination Date;
provided, however, that no Issuing Lender shall permit any such extension if (A)
such Issuing Lender has determined that it would not be permitted, or would have
no obligation, at such time to issue such Additional Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 3.04 or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Lender not to permit such extension.”

 

 

                                      (ii)         Section 3.13 of the Existing
Credit Agreement is amended by adding “(the “ISP”)” immediately after the words
“The rules of the “International Standby Practices 1998” as published by the
International Chamber of Commerce most recently at the time of issuance of any
Letter of Credit”.

                                    (iii)         Article III of the Existing
Credit Agreement is amended by inserting the following sections at the end
thereof:

                                                           (A)         “Section
3.14 Amount of Letter of Credit. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time, except that Letter of Credit fees payable as provided in Section 2.07(b)
shall be calculated based on the actual amount available for drawing in effect
at any time rather than such maximum stated amount.”

                 (h)         Consents. Section 4.01(f) of the Existing Credit
Agreement is amended by deleting the words “or Section 4.03” where they appear
therein.

                  (i)         Automatic Extension. Section 4.03 of the Existing
Credit Agreement is amended and restated and replaced in its entirety with
“Section 4.03 [Reserved]”.

                  (j)         Representations and Warranties.

                                        (i)         Section 5.02 of the Existing
Credit Agreement is amended by deleting the words “or Section 4.03” where they
appear therein.

                                      (ii)         Sections 5.04(a), 5.04(c),
5.05, 5.13(a) and 5.13(b) of the Existing Credit Agreement are amended and
restated by replacing “December 31, 2013” where it appears therein with
“December 31, 2014”;

                                    (iii)         Section 5.04(b) is amended and
replaced in its entirety with the following:

“The unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of September 30, 2015 and the related unaudited consolidated
statements of income and cash flows for the nine months then ended fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such nine-month period (subject to normal year-end audit
adjustments).”; and

 

 

                                     (iv)         Section 5.08 of the Existing
Credit Agreement is amended and restated by:

                                                           (A)         inserting
“or the Amendment No. 1 Closing Date” after “Effective Date” where it appears
therein, and

                                                           (B)         by
deleting the words “or Section 4.03” where they appear therein.

                 (k)         Sanctions. Section 6.06 of the Existing Credit
Agreement is amended by adding the following sentence at the end thereof:

“The proceeds of any Loan will not be used, directly or indirectly, to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country.”

                  (l)         Submission to Jurisdiction. Section 9.07 of the
Existing Credit Agreement is amended and restated by inserting “, borough of
Manhattan,” immediately after “New York City” where it appears therein.

               (m)         Acknowledgment and Consent to Bail-in of EEA
Financial Institutions. The Existing Credit Agreement is amended by (i)
inserting the following new Section 9.15 immediately following Section 9.14 of
the Existing Credit Agreement, (ii) renumbering Sections 9.15 and 9.16 of the
Existing Credit Agreement as Sections 9.16 and 9.17, respectively and (iii)
replacing the reference to “Section 9.15” in the definition of “Consenting
Lender” in Section 1.01 of the Existing Credit Agreement with a reference to
“Section 9.17”:

“Section 9.15. Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

  (i) a reduction in full or in part or cancellation of any such liability;

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership

 

 

will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement or any other Loan Document; or

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

                 (n)         Miscellaneous. Article IX of the Existing Credit
Agreement is amended by inserting the following sections at the end thereof:

                                        (i)         “Section 9.18. Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.”

                                      (ii)         “Section 9.19. Severability.
Any provision of any Loan Document held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.”

                                    (iii)         “Section 9.20 Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.”

                 (o)         Administrative Agent’s Fees. Section 8.10 of the
Existing Credit Agreement is amended by replacing “Fee Letter” where it appears
therein with “Amendment No. 1 Fee Letter”.

                 (p)         Appendices.

                                        (i)         Appendix A to the Existing
Credit Agreement (Commitments) is amended and replaced in its entirety with
Appendix A annexed hereto.

 

 

                                      (ii)         Appendix B to the Existing
Credit Agreement (JLA Fronting Sublimits) is amended and replaced in its
entirety with Appendix B annexed hereto.

                 (q)         Schedules.

                                        (i)         Schedule 1.01A to the
Existing Credit Agreement (Existing Letters of Credit) is amended and replaced
in its entirety with Schedule 1.01A annexed hereto.

Section 3. Changes in Commitments. With effect from and including the Amendment
Effective Date, (i) each Person listed on Appendix A hereto that is not a party
to the Existing Credit Agreement (each, a “New Lender” and, together with each
Person that is not an Exiting Lender, the “Continuing Lenders”) shall become a
Lender party to the Amended Credit Agreement, (ii) the Commitment of each Lender
shall be the amount set forth opposite the name of such Lender on Appendix A
hereto and (iii) each JLA Issuing Bank shall have the Fronting Sublimit set
forth in Appendix B. On the Amendment Effective Date, any Lender whose name does
not appear on Appendix A (each, an “Exiting Lender”) shall cease to be a Lender
party to the Credit Agreement, and all accrued fees and other amounts payable
under the Credit Agreement for the account of each Exiting Lender shall be due
and payable on such date; provided that the provisions of Sections 2.12, 2.16,
2.17 and 9.03 of the Credit Agreement shall continue to inure to the benefit of
each Exiting Lender after the Amendment Effective Date. On the Amendment
Effective Date, the Commitment Ratio of the Continuing Lenders shall be
redetermined giving effect to the adjustments to the Commitments referred to in
this Section 3, and the participations of the Continuing lenders in and the
obligations of the Continuing Lenders in respect of any Letters of Credit
outstanding on the Amendment Effective Date shall be reallocated to reflect such
redetermined Commitment Ratio.

Section 4. Full Force and Effect; Ratification. Except as expressly modified
herein, all of the terms and conditions of the Existing Credit Agreement are
unchanged, and, as modified hereby, the Borrower confirms and ratifies all of
the terms, covenants and conditions of the Existing Credit Agreement. This
Amendment constitutes the entire and final agreement among the parties hereto
with respect to the subject matter hereof and there are no other agreements,
understandings, undertakings, representations or warranties among the parties
hereto with respect to the subject matter hereof except as set forth herein.

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 7. Effectiveness. This Amendment shall become effective as of the first
date when each of the following conditions are met (the “Amendment Effective
Date”):

                                    (a)      the Agent shall have received from
the Borrower and each Continuing Lender and Lenders constituting Required
Lenders a counterpart hereof signed by such

 

 

party or facsimile or other written confirmation (in form satisfactory to the
Agent) that such party has signed a counterpart hereof;

                                   (b)      the Agent shall have received a duly
executed revised Note for the account of each Lender requesting delivery of such
Note pursuant to Section 2.05 of the Credit Agreement;

                                    (c)      the Agent shall have received
satisfactory opinions of counsel for the Borrower, dated the Amendment Effective
Date;

                                   (d)      the Agent shall have received a
certificate dated the Amendment Effective Date signed on behalf of the Borrower
by the Chairman of the Board, the President, any Vice President, the Treasurer
or any Assistant Treasurer of the Borrower stating that (A) on the Amendment
Effective Date, before and after giving effect to this Amendment, no Default
shall have occurred or be continuing and (B) the representations and warranties
contained in the Amended Credit Agreement are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date;

                                    (e)      the Agent shall have received (i) a
certificate of the Secretary of the Commonwealth of the Commonwealth of
Pennsylvania, dated as of a recent date, as to the good standing of the Borrower
and (ii) a certificate of the Secretary or an Assistant Secretary of the
Borrower dated the Amendment Effective Date and certifying (A) that attached
thereto is a true, correct and complete copies of (x) the Borrower's articles of
incorporation certified by the Secretary of the Commonwealth of the Commonwealth
of Pennsylvania and (y) the bylaws of the Borrower, (B) as to the absence of
dissolution or liquidation proceedings by or against the Borrower, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the board of directors of the Borrower authorizing the execution, delivery and
performance of this Amendment and each other document delivered in connection
herewith and that such resolutions have not been amended and are in full force
and effect on the date of such certificate and (D) as to the incumbency and
specimen signatures of each officer of the Borrower executing this Amendment or
any other document delivered in connection herewith;

                                    (f)      all necessary governmental
(domestic or foreign), regulatory and third party approvals, including, without
limitation, the order of the PUC and any required approvals of the Federal
Energy Regulatory Commission, authorizing borrowings hereunder in connection
with the transactions contemplated by this Amendment and the other Loan
Documents shall have been obtained and remain in full force and effect, in each
case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Agent, materially adverse conditions upon the consummation of such
transactions; provided that any such approvals with respect to elections by the
Borrower to increase the Commitment as contemplated by

 

 

Section 2.19 of the Credit Agreement need not be obtained or provided until the
Borrower makes any such election;

                                   (g)      each New Lender shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, as has been reasonably requested
in writing;

                                   (h)      there shall be no outstanding Loans;
and

                                     (i)      the Agent shall have received all
costs, fees and expenses due to the Agent, the Joint Lead Arrangers (as such
term is defined in the commitment letter dated December 28, 2015 to the Borrower
from Wells Fargo Securities, LLC, Wells Fargo Bank, National Association,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A.,
Mizuho Bank, Ltd., Citigroup Global Markets Inc., J.P. Morgan Securities LLC,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC) and the Lenders.

Section 8. Notes. Any Lender receiving a revised Note as contemplated by Section
7(b) above shall on or promptly after the Amendment Effective Date return any
prior Note issued under the Existing Credit Agreement to the Borrower for
cancellation.

Section 9. Miscellaneous. This Amendment shall constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents. The
provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein. The Borrower shall pay all reasonable
out-of-pocket costs and expenses of the Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

[Signature Pages to Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

  PPL ELECTRIC UTILITIES CORPORATION, as Borrower   By:           /s/ Tadd J.
Henninger     Name: Tadd J. Henninger     Title: Assistant Treasurer

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing
Lender, Swingline Lender and a Lender   By:           /s/ Frederick W. Price    
Name: Frederick W. Price     Title: Managing Director

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

  Bank of America, N.A., as a Lender and Issuing Lender   By:           /s/
William Merritt     Name: William Merritt     Title: Director

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

  JPMorgan Chase Bank, N.A., as a Lender and Issuing Lender   By:           /s/
Juan J. Javellana     Name: Juan J. Javellana     Title: Executive Director

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

  BARCLAYS BANK PLC, as a Lender and Issuing Lender   By:           /s/ Craig J.
Malloy     Name: Craig J. Malloy     Title: Director

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

  CITIBANK, N.A., as a Lender and Issuing Lender   By:           /s/ Lisa Huang
    Name: Lisa Huang     Title: Vice President

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

  MIZUHO BANK, LTD., as a Lender and Issuing Lender   By:           /s/ Leon Mo
    Name: Leon Mo     Title: Authorized Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

The Bank of Nova Scotia, as a Lender

 

  By:           /s/ David Dewar     Name: David Dewar     Title: Director

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

  By:           /s/ Chi-Cheng Chen     Name: Chi-Cheng Chen     Title: Director

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

BNP Paribas

 

  By:           /s/ Francis DeLaney     Name: Francis DeLaney     Title:
Managing Director          

BNP Paribas

 

  By:           /s/ Karima Omar     Name: Karima Omar     Title: Vice President

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

  By:           /s/ John M. Grause     Name: John M. Grause     Title:
Authorized Signatory           By:           /s/ Robert Casey     Name: Robert
Casey     Title: Authorized Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

  By:           /s/ Mikhail Faybusovich     Name: Mikhail Faybusovich     Title:
Authorized Signatory         By:           /s/ Gregory Fantoni     Name: Gregory
Fantoni     Title: Authorized Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

  By:           /s/ Rebecca Kratz     Name: Rebecca Kratz     Title: Authorized
Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

Morgan Stanley Bank, N.A., as a Lender

 

  By:           /s/ Michael King     Name: Michael King     Title: Authorized
Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

  By:           /s/ Rahul D. Shah     Name: Rahul D. Shah     Title: Authorized
Signatory

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

SunTrust Bank, as a Lender

 

  By:           /s/ Shannon Juhan     Name: Shannon Juhan     Title: Director

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

  By:           /s/ Darlene Arias     Name: Darlene Arias     Title: Director  
      By:           /s/ Craig Pearson     Name: Craig Pearson     Title:
Associate Director       Banking Product Services, US

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

U.S. Bank National Association, as a Lender

 

  By:          /s/ Paul Vastola     Name: Paul Vastola     Title: Senior Vice
President

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

  By:          /s/ Mark W. Rogers     Name: Mark W. Rogers     Title: Vice
President

 

 

 



[Signature Page to Electric Utilities – Amendment]



 

 

 

 

PNC Bank, National Association, as a Lender

 

  By:        /s/ Thomas E. Redmond     Name: Thomas E. Redmond     Title: Senior
Vice President

 

 

 



[Signature Page to CF – Amendment]



 

 

Appendix A

 

COMMITMENTS

 

Lender Commitment Wells Fargo Bank, National Association $26,000,000.00 Bank of
America, N.A. $26,000,000.00 JPMorgan Chase Bank, N.A. $26,000,000.00 Barclays
Bank PLC $26,000,000.00 Citibank, N.A. $26,000,000.00 Mizuho Bank, Ltd.
$26,000,000.00 The Bank of Nova Scotia $20,000,000.00 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $20,000,000.00 BNP Paribas $20,000,000.00 Canadian
Imperial Bank of Commerce $20,000,000.00 Credit Suisse AG, Cayman Islands Branch
$20,000,000.00 Goldman Sachs Bank USA $20,000,000.00 Morgan Stanley Bank, N.A.
$20,000,000.00 Royal Bank of Canada $20,000,000.00 SunTrust Bank $20,000,000.00
UBS AG, Stamford Branch $20,000,000.00 U.S. Bank National Association
$20,000,000.00 The Bank of New York Mellon $12,000,000.00 PNC Bank, National
Association $12,000,000.00 Total $400,000,000.00

 

 

Appendix B

 

JLA FRONTING SUBLIMITS

 

JLA Issuing Banks   Sublimit Wells Fargo Bank   $ 25,000,000 Bank of America,
N.A.   $ 25,000,000 Citibank, N.A.   $ 25,000,000 JPMorgan Chase Bank, N.A   $
25,000,000 Mizuho Bank, Ltd.   $ 25,000,000 Barclays Bank PLC   $ 25,000,000

 

 

Schedule 1.01A

Existing Letters of Credit

 

LC Number Beneficiary LC Amount Expiry Date SM204073 Zurich American Insurance
Company $720,000.00 7/15/2016 SM234822 Commonwealth of Pennsylvania $152,500.00
8/1/2016 SM235498 PJM Interconnection $1.00 8/19/2016

 

 

 

 





 